NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 have been examined.
The IDS filed 05/29/2020 has been considered.
The following documents have been made of the record:
US 2018/0085780, which is cited by the applicants, and US 2012/0175819, 2020/0126822, 2019/0279885, 2018/0133748, 2016/0336169, 2019/0295865, which are cited by the Office, are directed to the methods and apparatuses for processing substrates with chemical processing liquids and with a filler application and solidifying. The referenced documents teach that processing patterned substrates with chemical liquids and spreading and solidifying a filler on the substrates, as well as apparatuses for such processing, were known in the art.
US 10,115,610, which is cited by the applicants, and US 2019/0295865, 2015/0251211, 2019/0148129, 2017/0117135, 2003/0010671, 2014/0290703, 2014/0273498, 2014/02278883, 2014/0060423, 2003/0172955, 2014/0174483, 2017/0243736, 2019/0385835, 2015/0279708, 2009/0032067, 2008/0078426, 2007/0295365, 2014/0174483, 2019/0011734, 2018/0076018, 2019/0091733, and 2012/0090647, which are cited by the Office, are directed to processing substrates using shielding/blocking plates or members. The referenced documents teach that 
However, the prior art taken alone or in combination fails to teach or fairly suggest a method comprising:
a substrate holding step of making a substrate holding unit hold a substrate in a state where a pattern forming surface on which patterns are formed is faced upward; 
a chemical liquid processing step of maintaining, on the pattern forming surface, a liquid film of a chemical liquid that covers the pattern forming surface, and processing the pattern forming surface by using the chemical liquid contained in the liquid film of the chemical liquid; 
an intermediate processing step of maintaining, on the pattern forming surface, a liquid film of an intermediate processing liquid that covers the pattern forming surface, and processing the pattern forming surface by using the intermediate processing liquid contained in the liquid film of the intermediate processing liquid after the chemical liquid processing step; 
a filler discharging step of discharging a filler being a liquid for filling between the patterns toward the pattern forming surface after the intermediate processing step; 
a filler spreading step of rotating the substrate around a vertical rotational axis to spread the filler supplied to the pattern forming surface toward an outer periphery of the substrate; 
a solidified film forming step of solidifying the filler supplied to the pattern forming surface to form a solidified film of the filler on the pattern forming surface; 

a blocking member elevating step of starting elevation of the blocking member toward an upper position positioned higher than the lower position in a state where the pattern forming surface of the substrate held by the substrate holding unit is covered with the liquid film of the intermediate processing liquid prior to start of the filler spreading step; and 
wherein the chemical liquid processing step includes a step of discharging the chemical liquid toward the pattern forming surface from a central nozzle that has a central portion discharge port facing a central portion of the pattern forming surface and is coupled to the disk portion and 
the filler spreading step includes a step of starting the spreading of the filler on the pattern forming surface in a state where the blocking member is positioned at the upper position.
The prior art also fails to teach or fairly suggest an apparatus comprising:
a substrate holding unit that holds a substrate horizontally in a state where a pattern forming surface on which patterns are formed is faced upward; 

a chemical liquid supplying unit that is configured to supply a chemical liquid to the pattern forming surface of the substrate held by the substrate holding unit; 
an intermediate processing liquid supplying unit that is configured to supply an intermediate processing liquid to the pattern forming surface of the substrate held by the substrate holding unit; 
a filler nozzle that is configured to discharge a filler being a liquid for filling between the patterns toward the pattern forming surface of the substrate held by the substrate holding unit; 
a filler supplying unit that is configured to supply the filler to the filler nozzle; 
a filler solidifying unit that is configured to solidify the filler supplied to the pattern forming surface of the substrate held by the substrate holding unit; 
a blocking member that has a disk portion having a substrate facing surface facing the substrate held by the substrate holding unit from above and a circular cylindrical portion extending downward from an outer peripheral portion of the disk portion; 
a blocking member elevating/lowering unit that elevates and lowers the blocking member between a lower position of blocking a space above the pattern forming surface of the substrate held by the substrate holding unit from an atmosphere of an external space outside the space and an upper position positioned higher than the lower position; 

a controller that controls the chemical liquid supplying unit, the intermediate processing liquid supplying unit, the filler supplying unit, and the blocking member elevating/lowering unit; and 
wherein the controller is programmed to execute a chemical liquid processing step in which the chemical liquid supplying unit makes the chemical liquid be discharged from the central portion discharge port toward the pattern forming surface of the substrate held by the substrate holding unit to form a liquid film of the chemical liquid that covers the pattern forming surface and maintain the liquid film of the chemical liquid on the pattern forming surface to process the pattern forming surface by using the chemical liquid contained in the liquid film of the chemical liquid, an intermediate processing step of maintaining, on the pattern forming surface, a liquid film of the intermediate processing liquid that is formed by the intermediate processing liquid supplying unit and covers the pattern forming surface and processing the pattern forming surface using the intermediate processing liquid contained in the liquid film of the intermediate processing liquid after the chemical liquid processing step, a filler discharging step in which the filler supplying unit makes the filler be discharged from the filler nozzle toward the pattern forming surface after the intermediate processing step, a filler spreading step of rotating the substrate around the rotational axis by the substrate rotating unit to spread the filler supplied to the pattern forming surface toward an outer 
Specifically the prior art fails to teach or reasonable suggest the steps of:
a filler discharging step of discharging a filler being a liquid for filling between the patterns toward the pattern forming surface after the intermediate processing step; 
a filler spreading step of rotating the substrate around a vertical rotational axis to spread the filler supplied to the pattern forming surface toward an outer periphery of the substrate; 
a solidified film forming step of solidifying the filler supplied to the pattern forming surface to form a solidified film of the filler on the pattern forming surface; 
a lower position disposing step of making a blocking member having a disk portion that has a substrate facing surface facing the substrate from above and a circular cylindrical portion that extends downward from an outer peripheral portion of the 
a blocking member elevating step of starting elevation of the blocking member toward an upper position positioned higher than the lower position in a state where the pattern forming surface of the substrate held by the substrate holding unit is covered with the liquid film of the intermediate processing liquid prior to start of the filler spreading step; and 
wherein the chemical liquid processing step includes a step of discharging the chemical liquid toward the pattern forming surface from a central nozzle that has a central portion discharge port facing a central portion of the pattern forming surface and is coupled to the disk portion and 
the filler spreading step includes a step of starting the spreading of the filler on the pattern forming surface in a state where the blocking member is positioned at the upper position
together with other steps recited by the method claims.
The prior art also fails to teach or reasonably suggest an apparatus comprising a controller programmed to execute the referenced steps together with other parts recited by the apparatus claims.
In contrast, US 2019/0295865 teaches application and spreading the filler/liquid to solidified and solidifying steps with a shielding/blocking plate at a lower position, which is lower than the position at the previous liquid processing steps.

It appears that the prior art teaches away from what is claimed.
Claims 1-20 are allowed.
US 2020/0381246, which is a publication of the instant application is made of the record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711